DETAILED ACTION
The present application, filed on 04/07/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 04/07/2021.
Claims 1-19 are pending and have been considered below.

Priority
The application claims priority to foreign application JP 2020-100249, filed on 06/09/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clare (US 6,179,310).
Regarding claim 1, Clare discloses {Figures 1-7} a stabilizer system for a vehicle, the stabilizer system comprising: a first stabilizer device {23 (13, 18, 19, 24)} provided for either one of front wheels {11, 12} and rear wheels {14, 15}; and a second stabilizer device {34 (16, 21, 22, 24)} provided for the other one of the front wheels and the rear wheels, wherein: each of the first stabilizer device {23} and the second stabilizer device {34} includes (a) a stabilizer bar {24} extending in a right-left direction, (b) one or more cylinders {33, 35} each including a housing {33, 35} and a piston {38} by which the housing is sectioned into two fluid chambers {corresponding to ports 41, 42}, the one or more cylinders being disposed between the stabilizer bar {24} and a corresponding one of the wheels {11, 12; 14, 15} or between the stabilizer bar {24} and a vehicle body {17} in an extensible and contractible manner, (c) a communication passage {51, 57, 59, 61, 62, 64, 65, 67} via which the two fluid chambers of each of the one or more cylinders {33, 35} are connected to each other, and (d) an opening-closing valve {43, 44} disposed in the communication passage and configured to selectively establish an inter-fluid-chamber communication state where the two fluid chambers communicate with each other {Figure 7} and an inter-fluid-chamber shutoff state where the two fluid chambers are shut off from each other {Figure 6}; the first stabilizer device {23} and the second stabilizer device {34} are each configured such that a vehicle body roll restraining effect is achieved in the inter-fluid-chamber shutoff state {Col. 3, lines 31-41}, and the vehicle body roll restraining effect is cancelled in the inter-fluid-chamber communication state {Col. 3, lines 32-36, and 41-46}; and the stabilizer system includes a linkage mechanism {28, 29, 31, 32} configured to, when the inter-fluid-chamber shutoff state is established in a main stabilizer device, establish the inter-fluid- chamber shutoff state in a following stabilizer device {“third mode”}, the main stabilizer device being one of the first stabilizer device {23} and the second stabilizer device {34}, the following stabilizer device being the other one of the first stabilizer device {23} and the second stabilizer device {34}.  
Regarding claim 2, Clare discloses {Figures 1-7} the linkage mechanism {28, 29, 31, 32} is configured such that: the opening-closing valve {43, 44} of the main stabilizer device {23} is an electrically controllable electromagnetic valve {“solenoid”}; the stabilizer system includes an introduction passage {47, 53, 76} via which a hydraulic pressure of one of the two fluid chambers of each of the one or more cylinders {33, 35} of the main stabilizer device is introduced into the following stabilizer device {34}; and the opening-closing valve {73} of the following stabilizer device {34} is a non-electromagnetic valve configured to operate by using, as a pilot pressure, the hydraulic pressure introduced via the introduction passage {Col. 5, lines 34-48; Col. 7, lines 29-35}.  
Regarding claim 3, Clare discloses {Figures 1-7; Col. 5, lines 34-48} the linkage mechanism {28, 29, 31, 32} includes a non-electromagnetic selector valve {73} by which a higher hydraulic pressure out of respective hydraulic pressures of the two fluid chambers of each of the one or more cylinders {33} of the main stabilizer device {23} is introduced into the following stabilizer device {34}.  
Regarding claim 4, Clare discloses {Figures 1-7} the opening-closing valve {43, 44} of the main stabilizer device {23} is a normally-closed {“is locked solid…under normal driving conditions on good roads” Col. 3, lines 36-41} electromagnetic valve {“solenoid”} configured to be brought into an open state by being excited {Col. 6, lines 59-62}.
Regarding claim 5, Clare discloses {Figures 1-7} the one or more cylinders {33, 35} of either of the first stabilizer device {23} and the second stabilizer device {34} each include a piston rod {39} having a base end part connected to the piston {38} and a distal end part extending out of the housing {33, 35} through one of the two fluid chambers {41, 42}; and the housing is connected to either of the stabilizer bar {24} and a corresponding one of the wheels {11, 12; 14, 15} or the vehicle body {17}, and the distal end part of the piston rod {39} is connected to the other one of the stabilizer bar {24} and the corresponding one of the wheels {11, 12; 14, 15} or the vehicle body {17}.
Regarding claim 6, Clare discloses {Figures 1-7} an accumulator {37} connected toTSN202001099US00 TFN200302-US35both the communication passage {51, 57, 59, 61, 62, 64, 65, 67} of the first stabilizer device {23} and the second stabilizer device {34} so that the one or more cylinders {33, 35} of either of the first stabilizer device and the second stabilizer device are each extensible and contractible in the inter-fluid-chamber communication state {Col. 6, lines 38-48}.  
Regarding claim 7, Clare discloses {Figures 1-7} at least either one of the communication passage(s) {51, 57, 59, 61, 62, 64, 65, 67} of the first stabilizer device {23} and the second stabilizer device {34} is connected to the accumulator {37} via the introduction passage {47, 53, 76}.  
Regarding claim 13, Clare discloses {Figures 1-7} at least either one of the first stabilizer device {23} and the second stabilizer device {34} is a one-cylinder stabilizer device {23 (33), 34 (35)} configured such that opposite ends of the stabilizer bar {13, 16} are connected to one of a pair of wheel holding portions {ends of 13, ends of 16} and the vehicle body {17} and supported by the other one of the wheel holding portions and the vehicle body {17}, the wheel holding portions {ends of 13, 16} being configured to hold right and left wheels {11, 14; 12, 15}, respectively, and to vertically move relative to the vehicle body {17} together with the wheels thus held; and the one-cylinder stabilizer device {33, 35} includes, as the one or more cylinders, one cylinder {33, 35} disposed between the one of the wheel holding portions {13, 16} and the vehicle body {17} and one of the opposite ends of the stabilizer bar {13, 16}, the one cylinder {33, 35} being configured to extend and contract in accordance with a rebound operation of one of the right and left wheels and a bound operation of the other one of the right and left wheels and in accordance with a bound operation of the one of the right {12, 15} and left {11, 14} wheels and a rebound operation of the other one of the right and left wheels such that a volume of one of the two fluid chambers of the one cylinder {33, 35} increases when the one cylinder extends and the volume decreases when the one cylinder contracts, while a volume of the other one of the two fluid chambers decreases when the one cylinder extends and the volume increases when the one cylinder contracts {Col. 5, line 50–Col. 6, line 22}.
Regarding claim 14, Clare discloses {Figures 1-7} the one-cylinder stabilizer device {33, 35} is provided for the right and left wheels {11, 12; 14, 15} suspended by a rigid-axle suspension device {13, 16}.  
Regarding claim 15, Clare discloses {Figures 1-7} the one-cylinder stabilizer device {33, 35} is configured such that the stabilizer bar {24} is supported by an axle housing {13, 16} having opposite ends serving as the wheel holding portions, and the opposite ends of the stabilizer bar are connected to right and left parts of the vehicle body {17}, respectively.  
Regarding claim 17, Clare discloses {Figures 1-7} a controller {ECU 77} configured to control the stabilizer system.  
Regarding claim 18, Clare discloses {Figures 1-7} the controller {ECU 77} is configured to bring the main stabilizer device {23} into the inter-fluid-chamber communication state {“fourth mode”} in a state where a vehicle provided with the stabilizer system performs off-road driving {“extreme off-road conditions”} or a state where the vehicle is planned to perform off-road driving {Col. 6, lines 38-51}.  
Regarding claim 19, Clare discloses {Figures 1-7} when the vehicle provided with the stabilizer system turns as a necessary condition {Col. 6, lines 59-65}, the controller {ECU 77} is configured to bring the main stabilizer device {23} into the inter-fluid-chamber shutoff state {S6, “first or second mode”}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Tabata (US 2016/0200164).
Regarding claim 8, Clare discloses all the aspects of claim 6. However, Clare does not explicitly disclose a shutoff valve configured to close the accumulator when the first stabilizer device and the second stabilizer device are both brought into the inter-fluid-chamber shutoff state.
Tabata teaches {Figures 1-5} a shutoff valve {83} configured to close the accumulator {70} when the first stabilizer device and the second stabilizer device are both brought into the inter-fluid-chamber shutoff state {Figure 3}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizer system disclosed by Clare to include a shutoff valve that closes the accumulator when the stabilizer devices are in the inter-fluid-chamber shutoff state in order to increase the ease of extension and contraction [0031-0033]. 
Regarding claim 9, Clare and Tabata disclose all the aspects of claim 8. However, Clare does not explicitly disclose the shutoff valve is an electrically controllable electromagnetic valve.  
Tabata teaches {Figure 1-5} the shutoff valve {83} is an electrically controllable electromagnetic valve {“solenoid valve” [0086]}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an electrically controllable electromagnetic valve to open and close the accumulator device in order to be selectively controlled by ECU.
Regarding claim 10, Clare and Tabata disclose all the aspects of claim 9. However, Clare does not explicitly disclose the shutoff valve is a normally-opened electromagnetic valve that is brought into a closed state by being excited.  
Tabata teaches {Figures 4-5} the shutoff valve is a normally-opened [0102-0103] electromagnetic valve {83} that is brought into a closed state by being excited {Figures 4-5}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the shutoff valve of Clare and Tabata to be in the normally-opened state that is brought into a closed state by being excited in order to account for off-road vehicle driving conditions [0109].
Regarding claim 11, Clare discloses {Figures 1-7} at least either one of the first stabilizer device {23} and the second stabilizer device {34} is a two-cylinder stabilizer device {18, 19, 33; 21, 22, 35} configured such that: opposite ends of the stabilizer bar {24} are connected {via the linkage system} to a pair of wheel holding portions {left and right side of 13; left and right side of 16}, respectively, the wheel holding portions being configured to hold right {12, 15} and left {11, 14} wheels, respectively, and vertically move relative to the vehicle body {17} together with the wheels thus held; the two-cylinder stabilizer device includes, as the one or more cylinders, a pair of cylinders {18, 19; 21, 22} each disposed between a corresponding one of a pair of supported portions {portions where 18, 19 join 13; portions where 21, 22 join 16} and the vehicle body {17} such that the supported portions of the stabilizer bar {13, 16} are supported by the vehicle body {17}, the supported portions being provided in right and left parts of the stabilizer bar {Figure 1}, respectively, each of the pair of the cylinders {18, 19; 21, 22} being configured to extend and contract in accordance with a rebound operation and a bound operation of a corresponding wheel {11, 12; 14, 15} out of the right and left wheels relative to the vehicle body such that a volume of a first fluid chamber as one of the two fluid chambers of the each of the pair of the cylinders {18, 19; 21, 22} increases at a time of the rebound operation of the corresponding wheel while the volume of the first fluid chamber decreases at a time of the bound operation of the corresponding wheel, and a volume of a second fluid chamber as the other one of the two fluid chambers of the each of the pair of the cylinders decreases at the time of the rebound operation of the corresponding wheel while the volume of the second fluid chamber increases at the time of the bound operation of the corresponding wheel {Col. 2, lines 50-63}.
However, Clare does not explicitly disclose the communication passage includes a first communication passage via which the first fluid chamber of one of the pair of the cylinders communicates with the second fluid chamber of the other one of the pair of the cylinders, a second communication passage via which the second fluid chamber of the one of the pair of the cylinders communicates with the first fluid chamber of the other one of the pair of the cylinders, and an inter-passage commutation passage via which the first communication passage and the second communication passage communicate with each other; and the opening-closing valve is disposed in the inter-passage communication passage.  
	Tabata teaches {Figures 1-5} a communication passage {61, 62, 63, 64} including a first communication passage {63} via which the first fluid chamber {531L} of one {51L} of the pair of the cylinders {51} communicates with the second fluid chamber {532R} of the other one {51R} of the pair of the cylinders {51}, a second communication passage {64} via which the second fluid chamber {532L} of the one {51L} of the pair of the cylinders {51} communicates with the first fluid chamber {531R} of the other one {51R} of the pair of the cylinders {51}, and an inter-passage commutation passage {61, 62} via which the first communication passage and the second communication passage communicate with each other; and the opening-closing valve {81, 82} is disposed in the inter-passage communication passage.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizer system disclosed by Clare to provide two fluidly communicating cylinders as taught by Tabata in order “to transmit a torsion force to the stabilizer bar from the wheels effectively so that the roll angle of the vehicle can be decreased.” [0008].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clare and Tabata as applied to claim 11 above, and further in view of Honma (WO 2010/109672).
Regarding claim 12, Clare and Tabata disclose all the aspects of claim 11. However, Clare does not explicitly disclose the two-cylinder stabilizer device includes a holder via which a held portion provided in a central part of the stabilizer bar in a vehicle width direction is held by the vehicle body while the stabilizer bar is allowed to turn when one of the right and left wheels performs the bound operation and the other oneTSN202001099US00TFN200302-US 37of the right and left wheels performs the rebound operation.  
Honma teaches {Figure 1} the two-cylinder stabilizer device {14, 15} includes a holder {HA} via which a held portion provided in a central part of the stabilizer bar {14a, 15a} in a vehicle width direction is held by the vehicle body {HA} while the stabilizer bar {14a, 15a}  is allowed to turn when one of the right and left wheels {LA} performs the bound operation and the other oneTSN202001099US00TFN200302-US 37of the right and left wheels {LA} performs the rebound operation {Page 5, line 200 – Page 6, line 211}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizer bar disclosed by Clare and Tabata to include a central vehicle holding portion, allowing the stabilizer system to be “rotatably supported about the axis” in order to reduce or cancel the roll moment acting on the vehicle during turns {Page 5, line 200 – Page 6, line 211}.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Klees (US 7,240,906).
Regarding claim 16, Clare discloses all the aspects of claim 1. Clare further discloses {Figures 1, 6} that the first stabilizer device {23} and the second stabilizer device {34} are both brought into the inter-fluid-chamber shutoff state {“third mode”}. 
However, Clare does not explicitly disclose when the first stabilizer device and the second stabilizer device are both brought into the inter-fluid-chamber shutoff state, roll stiffness on a front wheel side is higher than roll stiffness on a rear wheel side.
	Klees teaches a vehicle system mode for monitoring and adjusting roll stiffness in a front and rear stabilizer device in response to input data regarding the ratio of front stabilizer roll stiffness to rear stabilizer roll stiffness {Col. 3, lines 36-47 (39-40)}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizer system disclosed by Clare to initiate the inter-fluid-chamber shutoff state in response to the ratio of front to rear roll stiffness, such as, when the front roll stiffness is higher than the rear roll stiffness (1 out of 3 possible combinations: front higher, rear higher, front and rear equal), in order to provide a system that provides optimal on-road and off-road handling {Col. 1, lines 49-67}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urababa (US 2006/0212199) also teaches front/rear roll stiffness distribution ratio optimization method. Murata (US 2022/0001 715) teaches all the aspects of claim 1, but filed after priority date. Tabata (US 2020/018036) teaches all the aspects of claim 1, but is filed within one year of the priority date, and has a common inventor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614